Citation Nr: 9910854	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for anterior 
cruciate ligament laxity of the right knee, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1975 to July 
1987.  He has approximately eight years of additional active 
service.

This appeal arises from a rating decision of April 1997 from 
the St. Petersburg, Florida, Regional Office (RO).


REMAND

The veteran received a VA examination of his right knee in 
March 1997.  While the examination report provides ranges of 
motion of the knee, it does not provide any assessments of 
pain on motion.  In statements received from the veteran, he 
indicated that he has painful motion.  He also indicated that 
he has greater instability and dislocation problems than 
reflected in the VA examination report finding of slight 
lateral instability.  The examination report also does not 
address subluxation or dislocation of the knee.  
Additionally, while the diagnosis was degenerative joint 
disease of the right knee, the X-ray report indicates that 
there was no bony abnormality.  Since the veteran has 
indicated that his symptoms are more severe than reflected by 
the findings shown in the examination report and the 
examination report does not completely address the veteran's 
right knee disability, the case will be returned to the RO 
for further examination of the veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  


Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination of the right knee.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to fully describe the symptoms 
of the veteran's knee disability.  The 
examiner should also determine whether 
instability, subluxation, and/or 
dislocation of the knee are present, and 
render an opinion as to severity.  Range 
of motion testing and assessments of pain 
on motion should also be conducted.  The 
examiner should present all finding, and 
the reasons and bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

2.  Following completion of the above, 
the RO should again review the veteran's 
claim, as well as Estaban v. Brown, 6 
Vet.App. 259 (1994) and DeLuca v. Brown, 
8 Vet.App. 202 (1995), and determine 
whether an increased disability rating 
for anterior cruciate ligament laxity of 
the right knee can be granted.  The RO 
should conduct any additional evidentiary 
development deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

